Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s remarks filed 1/6/21 are accepted by Examiner and suffice to establish support for the claimed subject matter in the prior filed parent case 60/825407 and afford the instant application an effective priority date of 9/12/06.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art operates to accomplish playback of selected media in synchrony on a selected subset of grouped playback devices when a scene is invoked upon a set of playback devices the prior art does not allow for transition during playback from one scene to another wherein a playback device discontinues operating within a first configuration and begins to operate in a second configuration while outputting audio, nor does the prior art teach such group agnostic synchronous operation over a wireless network. That is, in the instant prior art the synchronous operation may be seen as operating with respect to the start of a grouping operation rather than operating in a manner similar to the claimed invention which allows a user to add any of a playback device and/or subset of playback devices with a media currently playing back on a particular playback device wherein said playback device(s) operate in this ad hoc synchronous manner over a wireless network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654